DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 In the office action, “/” should be read as and/or as generally understood. For example, “A/B” means A and B, or A or B.
Election/Restrictions
Applicant’s election without traverse of electing Species II (as embodied in figs. 2 and 4) in the reply filed on 06/17/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 1, 11, 21 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 8,081,038).
Regarding claim 1, Lee discloses a delay line [e.g. 200d, 200a, 200b, 200c figs. 2-3] comprising: a first delay cell [e.g. 200d] configured to invert an input signal [e.g. the input signal of +Vil1/-Vil1] to generate a first output signal [e.g. +Vout/-Vout]; and a second delay cell [e.g. 200a, 200b] configured to invert the first output signal to generate a second output signal [e.g. –Vo/+Vo of 200a], wherein the first delay cell receives [e.g. receive via delay element(s)] the second output signal, and pull-down driving force, with which the first delay cell pulls down the first output signal, is adjusted on the basis of a delay control voltage [e.g. Vct1] and the second output signal [e.g. +/-Vil1 of 200d based on the output of 200c, the output of 200c is based on output of 200a (note: the claim does not recite based on the input signal)], wherein the second delay cell receives an output signal output from an immediate next subsequent delay cell [e.g. 200c], which is disposed immediately after the second delay cell and configured to receive the second output signal, and pull-down driving force, with which the second delay cell pulls down the second output signal, is adjusted on the basis of the delay control voltage and the output signal [e.g. -/+Vo of 200c (+/-Vil1 of 200a is based on +/-Vo of 200d and +/-Vo of 200d is based on +/-Vo of 200c)] output from the subsequent delay cell [e.g. 200c].
Regarding claim 11, Lee discloses a delay line [200d, 200a, 200b, 200c figs. 2-3] comprising: a first delay cell [e.g. 200d] configured to invert an input signal [e.g. the input signal of +Vil1/-Vil1] to generate a first output signal [e.g. +Vout/-Vout]; and a second delay cell [e.g. 200a, 200b] configured to invert the first output signal to generate a second output signal [e.g. –Vo/+Vo of 200a], wherein the first delay cell receives [e.g. receive via delay element(s)] the 
Regarding claim 21, Lee discloses a delay line [200d, 200a, 200b, 200c figs. 2-3] comprising: a first delay cell [e.g. 200d] configured to invert an input signal to generate a first output signal [e.g. +Vout/-Vout]; and a second delay cell [e.g. 200a, 200b] configured to invert the first output signal to generate a second output signal [e.g. –Vo/+Vo of 200a], wherein the first delay cell receives [e.g. receive via delay element(s)] the second output signal, and pull-up driving force, with which the first delay cell pulls up the first output signal, is adjusted on the basis of a pull-up delay control voltage [e.g. Vct2] and the second output signal and pull-down driving force, with which the first delay cell pulls down the first output signal, is adjusted on the basis of a pull-down delay control voltage [e.g. Vct1] and the second output signal, wherein the second delay cell receives an output signal output from an immediate next subsequent delay cell [e.g. 200c], which is disposed immediately after the second delay cell and configured to receive the second output signal, pull-up driving force, with which the second delay cell pulls up the second output signal, is adjusted on the basis of the pull-up delay control voltage and the output signal output from the subsequent delay cell [e.g. 200c], and pull-down driving force, with which the second delay cell pulls down the second output signal, is adjusted on the basis of the pull-
Regarding claim 31, Lee discloses a delay line [200d, 200a, 200b, 200c figs. 2-3] comprising: a first delay cell [e.g. 200d] configured to receive an input signal [e.g. the input signal of Vi1+/Vi1-], a delay control voltage [e.g. Vct1/Vct2], and a second output signal and invert the input signal to generate a first output signal [e.g. +Vout/-Vout] based on the delay control voltage [e.g. Vct1/Vct2] and the second output signal [e.g. –Vo/+Vo of 200a]; and a second delay cell [e.g. 200a, 200b] configured to receive the first output signal, the delay control voltage, and an output signal from an immediate next subsequent delay cell [e.g. 200c], which is disposed immediately after the second delay cell and configured to receive the second output signal, and invert the first output signal to generate the second output signal based on the delay control voltage and the output signal from the subsequent delay cell [e.g. 200c]. See also  rejections of claims 1 and 11.

Claim(s) 1-5, 7-10 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al. (US 6,094,103).

Regarding claim 1, Jeong discloses a delay line [e.g. 610-640 fig. 6 (or 5/4/3, see the corresponding elements)] comprising: a first delay cell [e.g. 610] configured to invert an input signal [e.g. the input signal of Vi+/Vi-] to generate a first output signal [e.g. VO-/VO+]; and a second delay cell [e.g. 620] configured to invert the first output signal to generate a second output signal [e.g. VO-/+VO+ of 620], wherein the first delay cell receives [e.g. receive via delay element(s)] the second output signal, and pull-down driving force, with which the first 
Regarding claim 2, Jeong discloses the delay line of claim 1, wherein the first delay cell includes: a first inverter [see at least 610 and fig. 8] coupled between a node [e.g. the top node of 813/814], from which a high voltage is provided, and a node [e.g. the bottom/top terminal of 815], from which a low voltage is provided, and configured to invert the input signal to output the first output signal, the low voltage having a lower voltage level than the high voltage; a first current source [e.g. 815 fig. 8] configured to adjust current flowing from the first inverter to the node, from which the low voltage is provided, based on the delay control voltage; and a first feedback current source [e.g. 821/822/818/819 fig. 8] configured to further adjust the current flowing from the first inverter to the node, from which the low voltage is provided, based on the second output signal.
Regarding claim 3, Jeong discloses the delay line of claim 2, wherein the first feedback current source further receives a first switching signal [e.g. the gate signal of 821/822/818/819 fig. 8] and is selectively coupled to the first inverter based on the first switching signal.
Regarding claim 4, Jeong discloses the delay line of claim 2, further comprising a first auxiliary current source [e.g. 818/819/821/822 fig. 8] configured to further adjust the current 
Regarding claim 5, Jeong discloses the delay line of claim 4, wherein the first auxiliary current source further receives a second switching signal [e.g. the gate signal] and is selectively coupled to the first inverter based on the second switching signal.
Regarding claim 7, Jeong discloses the delay line of claim 1, wherein the second delay cell includes: a second inverter [see at least 620 and fig. 8] coupled between a node [e.g. the top node of 813/814], from which a high voltage is provided, and a node [e.g. the bottom/top terminal of 815], from which a low voltage is provided, and configured to invert the first output signal to output the second output signal, the low voltage having a lower level than the high voltage; a second current source configured to adjust current flowing from the second inverter to the node, from which the low voltage is provided, based on the delay control voltage; and a second feedback current source [e.g. 821/822/818/819 fig. 8] configured to further adjust the current flowing from the second inverter to the node, from which the low voltage is provided, based on the output signal from the subsequent delay cell.
Regarding claim 8, Jeong discloses the delay line of claim 7, wherein the second feedback current source further receives a first switching signal [e.g. the gate signal] and is selectively coupled to the second inverter based on the first switching signal.
Regarding claim 9, Jeong discloses the delay line of claim 7, further comprising a second auxiliary current source [e.g. 818/819/821/822 fig. 8] configured to further adjust the current flowing from the second inverter to the node, from which the low voltage is provided, based on the delay control voltage.

Regarding claim 31, Jeong discloses a delay line [e.g. 610-640 fig. 6 (or 5/4/3, see the corresponding elements)] comprising: a first delay cell [e.g. 610] configured to receive an input signal [e.g. the input signal of Vi+/Vi-], a delay control voltage [e.g. PBIAS/NBIAS fig. 8], and a second output signal and invert the input signal  to generate a first output signal [e.g. VO-/VO+] based on the delay control voltage [e.g. PBIAS/NBIAS fig. 8] and the second output signal [e.g. VO-/VO+ of 620]; and a second delay cell [e.g. 620] configured to receive the first output signal, the delay control voltage, and an output signal from an immediate next subsequent delay cell [e.g. 630/640], which is disposed immediately after the second delay cell and configured to receive the second output signal, and invert the first output signal to generate the second output signal based on the delay control voltage and the output signal from the subsequent delay cell [e.g. 630]. See also rejections of claims 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15, 17-25 and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 6,094,103) in view of Morris (US 5,304,867).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Jeong in accordance with the teaching of Morris regarding buffers in order to utilize p-type transistors and/or n-type transistors to control current flow in a buffer [see at least figs. 2-3, Col. 3 lines 38-55]. Similarly, also see claim 1 rejection.

Regarding claim 12, the combination discussed above discloses the delay line of claim 11, wherein the first delay cell includes: a first inverter coupled between a node, from which a 

Regarding claim 13, the combination discussed above discloses the delay line of claim 12, wherein the first feedback current source further receives a first switching signal and is selectively coupled to the first inverter based on the first switching signal. Similarly, also see claim 3 rejection [after the modification, there are p-type transistors (corresponding to n-type transistors 821-822, 811-812, 816-819) located above VO- and VO+].

Regarding claim 14, the combination discussed above discloses the delay line of claim 12, further comprising a first auxiliary current source configured to further adjust the current flowing from the node, from which the high voltage is provided, to the first inverter based on the delay control voltage. Similarly, also see claim 4 rejection [after the modification, there are p-type transistors (corresponding to n-type transistors 821-822, 811-812, 816-819) located above VO- and VO+].



Regarding claim 17, the combination discussed above discloses the delay line of claim 11, wherein the second delay cell includes: a second inverter coupled between a node, from which a high voltage is provided, and a node, from which a low voltage is provided, and configured to invert the first output signal to output the second output signal, the low voltage having a lower level than the high voltage; a second current source configured to adjust current flowing from the node, from which the high voltage is provided, to the second inverter based on the delay control voltage; and a second feedback current source configured to further adjust the current flowing from the node, from which the high voltage is provided, to the second inverter based on the output signal from the subsequent delay cell. Similarly, also see claim 7 rejection [after the modification, there are p-type transistors (corresponding to n-type transistors 821-822, 811-812, 816-819) located above VO- and VO+].

Regarding claim 18, the combination discussed above discloses the delay line of claim 17, wherein the second feedback current source further receives a first switching signal and is selectively coupled to the second inverter based on the first switching signal. Similarly, also see claim 8 rejection [after the modification, there are p-type transistors (corresponding to n-type transistors 821-822, 811-812, 816-819) located above VO- and VO+].

Regarding claim 19, the combination discussed above discloses the delay line of claim 17, further comprising a second auxiliary current source configured to further adjust the current flowing from the node, from which the high voltage is provided, to the second inverter based on the delay control voltage. Similarly, also see claim 9 rejection [after the modification, there are p-type transistors (corresponding to n-type transistors 821-822, 811-812, 816-819) located above VO- and VO+].

Regarding claim 20, the combination discussed above discloses the delay line of claim 19, wherein the second auxiliary current source further receives a second switching signal and is selectively coupled to the second inverter based on the second switching signal. Similarly, also see claim 10 rejection [after the modification, there are p-type transistors (corresponding to n-type transistors 821-822, 811-812, 816-819) located above VO- and VO+].

Regarding claim 21, Jeong discloses a delay line [e.g. 610-640 fig. 6 (or 5/4/3, see the corresponding elements)-3] comprising: a first delay cell [610] configured to invert an input signal [e.g. the input signal of Vi+/Vi-] to generate a first output signal [e.g. VO-/VO+]; and a second delay cell [e.g. 200a, 200b] configured to invert the first output signal to generate a second output signal [e.g. 620], wherein the first delay cell receives [e.g. receive via delay element(s)] the second output signal, and pull-down driving force, with which the first delay cell pulls down the first output signal, is adjusted on the basis of a pull-down delay control voltage [e.g. PBIAS] and the second output signal, wherein the second delay cell receives an output signal output from an immediate next subsequent delay cell [e.g. 630], which is disposed 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Jeong in 
Regarding claim 22, the combination discussed above discloses the delay line of claim 21, wherein the first delay cell includes: a first inverter coupled between a node, from which a high voltage is provided, and a node, from which a low voltage is provided, and configured to invert the input signal to output the first output signal, the low voltage having a lower level than the high voltage; a first current source configured to adjust current flowing from the node, from which the high voltage is provided, to the first inverter based on the pull-up delay control voltage; a second current source configured to adjust current flowing from the first inverter to the node, from which the low voltage is provided, based on the pull-down delay control voltage; a first feedback current source configured to further adjust the current flowing from the node, from which the high voltage is provided, to the first inverter based on the second output signal; and a second feedback current source configured to further adjust the current flowing from the first inverter to the node, from which the low voltage is provided, based on the second output signal. Similarly, also see claims 2 and 12 rejection [after the modification, there are p-type transistors (corresponding to n-type transistors 821-822, 811-812, 816-819) located above VO- and VO+].

Regarding claim 23, the combination discussed above discloses the delay line of claim 22, wherein each of the first feedback current source and the second feedback current source further receives a first switching signal and is selectively coupled to the first inverter based on 

Regarding claim 24, the combination discussed above discloses the delay line of claim 22, further comprising: a first auxiliary current source configured to further adjust the current flowing from the node, from which the high voltage is provided, to the first inverter based on the pull- up delay control voltage; and a second auxiliary current source configured to further adjust the current flowing from the first inverter to the node, from which the low voltage is provided, based on the pull-down delay control voltage. Similarly, also see claims 4 and 14 rejection [after the modification, there are p-type transistors (corresponding to n-type transistors 821-822, 811-812, 816-819) located above VO- and VO+].

Regarding claim 25, the combination discussed above discloses the delay line of claim 24, wherein each of the first auxiliary current source and the second auxiliary current source further receives a second switching signal and is selectively coupled to the first inverter based on the second switching signal. Similarly, also see claims 5 and 15 rejection [after the modification, there are p-type transistors (corresponding to n-type transistors 821-822, 811-812, 816-819) located above VO- and VO+].

Regarding claim 27, the combination discussed above discloses the delay line of claim 21, wherein the second delay cell includes: a second inverter coupled between a node, from which a high voltage is provided, and a node, from which a low voltage is provided, and 

Regarding claim 28, the combination discussed above discloses the delay line of claim 27, wherein each of the third feedback current source and the fourth feedback current source further receives a first switching signal and is selectively coupled to the second inverter based on the first switching signal. Similarly, also see claims 8 and 18 rejection [after the modification, there are p-type transistors (corresponding to n-type transistors 821-822, 811-812, 816-819) located above VO- and VO+].

Regarding claim 29, the combination discussed above discloses the delay line of claim 27, further comprising: a third auxiliary current source configured to further adjust the current flowing from the node, from which the high voltage is provided, to the second inverter based on 

Regarding claim 30, the combination discussed above discloses the delay line of claim 29, wherein each of the third auxiliary current source and the fourth auxiliary current source further receives a second switching signal and is selectively coupled to the second inverter based on the second switching signal. Similarly, also see claims 10 and 20 rejection [after the modification, there are p-type transistors (corresponding to n-type transistors 821-822, 811-812, 816-819) located above VO- and VO+].


Response to Arguments
The amendment filed 01/31/2022 has been addressed in the above rejection sections. In addition, Applicant's arguments have been fully considered but they are not persuasive.
Regarding claim 1, Applicant states that independent claim 1 is allowable in that it recites, among other features, "wherein the second delay cell receives an output signal output from an immediate next subsequent delay cell, which is disposed immediately after the second delay cell and configured to receive the second output signal, and pull-down driving force, with which the second delay cell pulls down the second output signal, is adjusted on the basis of the 
	However, Lee discloses wherein the second delay cell [e.g. 200a, 200b] receives an output signal output from an immediate next subsequent delay cell [e.g. 200c], which is disposed immediately after the second delay cell and configured to receive the second output signal [e.g. –Vo/+Vo of 200a], and pull-down driving force, with which the second delay cell pulls down the second output signal, is adjusted on the basis of the delay control voltage and the output signal [e.g. -/+Vo of 200c (+/-Vil1 of 200a is based on +/-Vo of 200d and +/-Vo of 200d is based on +/-Vo of 200c)] output from the subsequent delay cell [e.g. 200c].
	In addition, Jeong discloses wherein the second delay cell [e.g. 620] receives an output signal output from an immediate next subsequent delay cell [e.g. 630], which is disposed immediately after the second delay cell and configured to receive the second output signal [e.g. VO-/+VO+ of 620], and pull-down driving force, with which the second delay cell pulls down the second output signal, is adjusted on the basis of the delay control voltage and the output signal [e.g. VO-/VO+ of 630] output from the subsequent delay cell [e.g. 630].
Regarding claim 11, Applicant states that claim 11 is allowable in that it recites, among other features, "wherein the second delay cell receives an output signal from an immediate next subsequent delay cell, which is disposed immediately after the second delay cell, and pull-up driving force, with which the second delay cell pulls up the second output signal, is adjusted on the basis of the delay control voltage and the output signal output from the subsequent delay cell." (emphasis added)
However, Lee discloses wherein the second delay cell [e.g. 200a, 200b] receives an output signal output from an immediate next subsequent delay cell [e.g. 200c], which is disposed 
	In addition, the combination of Jeong in view of Morris discloses wherein the first delay cell receives [e.g. receive via delay element(s)] the second output signal, and pull-up driving force [after the modification, there are p-type transistors (corresponding to n-type transistors 821-822, 811-812, 816-819) located above VO- and VO+], with which the first delay cell pulls up the first output signal, is adjusted on the basis of a delay control voltage [e.g. PBIAS] and the second output signal [e.g. +/-Vil1 of 200d based on the output of 200b, the output of 200b is based on output of 200a], wherein the second delay cell [e.g. 620] receives an output signal output from an immediate next subsequent delay cell [e.g. 630], which is disposed immediately after the second delay cell and pull-up driving force, with which the second delay cell pulls up the second output signal, is adjusted on the basis of the delay control voltage and the output signal [e.g. -/+Vo of 200c] output from the subsequent delay cell [e.g. 200c].
Regarding claim 21, Applicant states that claim 21 is allowable in that it recites, among other features, "wherein the second delay cell receives an output signal output from an immediate next subsequent delay cell, which is disposed immediately after the second delay cell and configured to receive the second output signal, pull-up driving force, with which the second delay cell pulls up the second output signal, is adjusted on the basis of the pull-up delay control voltage and the output signal output from the subsequent delay cell, and pull-down driving force, with which the second delay cell pulls down the second output signal, is adjusted on the basis of the pull-down delay control voltage and the output signal output from the subsequent delay cell." (emphasis added)

In addition, the combination of Jeong in view of Morris discloses wherein the second delay cell [e.g. 620] receives an output signal output from an immediate next subsequent delay cell [e.g. 630], which is disposed immediately after the second delay cell and configured to receive the second output signal, pull-up driving force, with which the second delay cell pulls up the second output signal, is adjusted on the basis of the pull-up delay control voltage and the output signal output from the subsequent delay cell [e.g. 630], and pull-down driving force, with which the second delay cell pulls down the second output signal, is adjusted on the basis of the pull-down delay control voltage and the output signal output from the subsequent delay cell.

Regarding claim 31, Applicant states that claim 31 is allowable in that it recites, among other features, "a second delay cell configured to receive the first output signal, the delay control voltage, and an output signal from an immediate next subsequent delay cell, which is disposed immediately after the second delay cell and configured to receive the second output signal, and invert the first output signal to generate the second output signal based on the delay control voltage and the output signal from the subsequent delay cell." (emphasis added)

In addition, Jeong discloses a second delay cell [e.g. 620] configured to receive the first output signal, the delay control voltage, and an output signal from an immediate next subsequent delay cell [e.g. 630/640], which is disposed immediately after the second delay cell and configured to receive the second output signal, and invert the first output signal to generate the second output signal based on the delay control voltage and the output signal from the subsequent delay cell [e.g. 630]. See also rejections of claims 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842